Citation Nr: 0618358	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-24 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for service connection for a back condition and 
bronchial asthma, each to include as due to an undiagnosed 
illness.

2.  Entitlement to an increased evaluation for allergic 
rhinitis and maxillary sinusitis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.

The issue of whether new and material evidence has been 
received to reopen claims for service connection for a back 
condition and bronchial asthma, each to include as due to an 
undiagnosed illness, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The competent medical evidence does note demonstrate that the 
veteran's allergic rhinitis and maxillary sinusitis result in 
three or more incapacitating episodes per year, more than six 
non-capacitating episodes per year, or polyps.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
allergic rhinitis and maxillary sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6513 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's assertions 
cannot constitute competent medical evidence that a service-
connected disability warrants an increased evaluation.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The competent medical evidence does not show that the 
veteran's disability results in the criteria required for a 
30 percent evaluation: three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  General 
Rating Formula for Sinusitis, codified at 38 C.F.R. § 4.97.  
Diagnostic Code 6513.  A note provides that an 
"incapacitating episode" of sinusitis means one that 
requires bed rest and treatment by a physician

Private and VA treatment records dated during the appeal 
period include treatment for, and diagnoses of, allergic 
rhinitis and sinus infection.  A private physician 
recommended a week of rest in December 2003.  Overall, these 
records do not show symptoms warranting an increased 
evaluation.  Diagnostic Codes 6513 and 6522.

The report of a December 2003 VA examination provides that 
the veteran complained of nasal stuffiness, nasal watery 
discharge, recurrent headaches and sneezing episodes.  The 
report notes that the veteran had no tenderness, purulent 
discharge or crusting.  The diagnosis was acute allergic 
rhinitis.  Current paranasal X-rays were noted to be normal, 
providing evidence against this claim.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased evaluation.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in November 2003; a rating 
decision dated in April 2004; a statement of the case dated 
in June 2004; and a supplemental statement of the case dated 
in January 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  
Correspondence dated in May 2006 from the veteran indicates 
that all evidence concerning his claim was at the Ponce VA 
Outpatient Clinic (VAOPC) and the VA, and he authorized its 
release.  The veteran did not state that the Ponce VAOPC had 
any additional outstanding evidence.  He indicated that he 
had no additional evidence to submit and requested that the 
Board decide his claim as soon as possible.  VA has also 
conducted a VA examination with respect to the claim on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

An evaluation in excess of 10 percent for allergic rhinitis 
and maxillary sinusitis is denied.  


REMAND

The issue of whether new and material evidence has been 
received to reopen claims for service connection for a back 
condition and bronchial asthma, each to include as due to an 
undiagnosed illness, requires additional development.

Although the January 2005 rating decision on appeal 
adjudicated the underlying service connection claims on the 
merits, a final December 1997 rating decision denied service 
connection for myositis of the cervical spine, claimed as 
back pain due to undiagnosed illness; and bronchial asthma, 
claimed as respiratory disorder, cold symptoms, and fatigue 
as due to an undiagnosed illness.  

During the pendency of the current appeal, VA provided the 
veteran notice and assistance with respect to the underlying 
service connection claims but failed to provide the proper 
notice and assistance required for claims to reopen.   See 
Kent v. Nicholson, --- Vet.App. ----, 2006 WL 1320743.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2005).  The RO's 
attention is directed to Kent v. 
Nicholson, --- Vet.App. ----, 2006 WL 
1320743, pertaining to the notice 
required for claims to reopen. 

2.  Then, the RO should readjudicate the 
issue of whether new and material 
evidence has been received to reopen 
claims for service connection for a back 
condition and bronchial asthma, each to 
include as due to an undiagnosed illness.  
If any part of the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


